DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method and system for playing a synthesis sound for an electric vehicle corresponding to a speed of the electric vehicle, classified in B60Q5/008.
II. Claims 19-29, drawn to a method for analyzing and storing audio frequency characteristics associated with a powertrain assembly of an electric vehicle, classified in H04R1/22.
The inventions are independent or distinct, each from the other because:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Group I is about playing back stored sounds segments while Group II is about analyzing and storing sound data with distinct CPC classification classes.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone interview on 5/24/2021, Mr. Yang-Hsien Hsu (Reg. No. 76043), attorney of the record, elected Group I including claims 1-18 for prosecution without traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/11/2019, 07/20/2020, 10/08/2020, and 02/03/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 20170043713 – Cited IDS).
Regarding claim 10: Sun teaches an electric vehicle (para [0002]), comprising: 
	a processor (Fig. 1: Control unit 400); 

	a memory, coupled to the processor, configured to store a plurality of audio signal segments, wherein each of the audio signal segments is generated from a plurality of sound frequency characteristics corresponding to the electric vehicle, wherein the sound frequency characteristics include a plurality of segments corresponding to a number of frequency characteristics in a sound produced by a powertrain assembly (Fig. 1 disclosing a Sound source storage unit 500 storing “a plurality of operating sounds that can be output according to the operation state of the vehicle in the form of a sound source data” – see para [0012], [0027], [0029]; also see Fig. 8, Fig. 9, Fig. 12, and para [0095], [0096], [0099], and [0101] disclosing sound frequency characteristics corresponding to the electric vehicle’s speeds); and 
	a speaker configured to play the audio signal segment (Fig. 1: output units 810 and 820).
Regarding claim 11: Sun teaches the electric vehicle of claim 10, wherein each of the segments includes an amplitude of the number of frequency characteristics in the sound produced by the powertrain assembly in the speed range, and wherein the processor is configured to generate an audio signal segment based on a traveling speed of the electric vehicle and the sound frequency characteristics (Fig. 8 and Fig. 9 showing Frequencies, speeds, and volume (dB) relationships).
Regarding claim 12: Sun teaches the electric vehicle of claim 10, wherein the powertrain assembly includes an electric motor (para [0028], [0046], [0049], and [0084]).
Regarding claim 14: Sun teaches the electric vehicle of claim 10, wherein the processor adjusts an amplitude of the audio signal segment played by the speaker based on the determined speed of the vehicle (Fig. 12 and para [0099]).
Regarding claims 1-4: the vehicle discussed in claims 10-12 and 14 above also supports these corresponding method claims.
Regarding claim 5: Sun teaches the method of claim 4, further comprising: 18WO 2018/215841PCT/IB2018/000788increasing volume of the speaker when it is determined that the speed of the electric vehicle is increasing in a first speed range; setting the volume of the speaker in full volume when it is determined that the speed of the vehicle is in a second speed range; and decreasing the volume of the speaker when it is determined that the speed of the electric vehicle is increasing in a third speed range (para [0048] and [0104] disclosing the process of applying fade in and fade out concept during changing speed range which read on the claimed limitations in this claim).
Regarding claim 6: Sun teaches the method of claim 1, wherein the speed of the electric vehicle is a first traveling speed at a first time, and wherein the audio signal segment is a first audio signal segment, and wherein the method further comprises: determining a second traveling speed of the electric vehicle at a second time; generating a second audio signal segment based on the received sound frequency characteristics; and playing the second audio signal segment by the speaker of the electric vehicle (Fig. 9 and para [0101]-[0106]).
Regarding claim 7: Sun teaches the method of claim 6, further comprising: when the first traveling speed is lower than the second traveling speed, playing the first and second segments in a forward manner (Fig. 9, para [0050], [0105], and [0106] 
Regarding claim 8: Sun teaches the method of claim 6, further comprising: when the first traveling speed is higher than the second traveling speed, playing the first and second segments in a reverse manner (Fig. 9, para [0050], [0105], and [0106] disclosing the process of playing sound segments in the vehicle decelerated state which reads on the claimed limitation in this claim).
Regarding claim 9: Sun teaches the method of claim 1, wherein the speed of the electric vehicle is a first traveling speed at a first time, and wherein the audio signal segment is a first audio signal segment, and wherein the method further comprises: determining a second traveling speed of the electric vehicle at a second time; and when the second traveling speed is generally the same as the first traveling speed, playing the first segment in a reverse manner (Fig. 9: steady speed and sound segment B1 reads on these claimed limitations in this claim).
Regarding claim 15: Sun teaches a method for playing audio signals associated with an electric vehicle (para [0002]), the method comprising: 
	receiving, from a sound memory, a plurality of sound frequency characteristics corresponding to a speed range of the electric vehicle, wherein the sound 20WO 2018/215841PCT/IB2018/000788 frequency characteristics include a plurality of segments, and wherein each of the segments includes an amplitude of a number of frequency characteristics in a sound produced by a powertrain assembly in a speed range (Fig. 1 disclosing a Sound source storage unit 500 storing “a plurality of operating sounds that can be output according to the operation state of the vehicle in the form of a sound source data” – see para [0012], 
	determining a current traveling speed of the electric vehicle (Fig. 9: segments B1 – B7 corresponding to speed, acceleration, and deceleration); 
	generating a first audio signal segment corresponding to the received sound frequency characteristics (Fig. 9: any of each segments B1 – B7 can be generated by output units 810 and 820 of Fig. 1 corresponding to the detected speed; especially sound segment B5); 
	playing the first audio signal segment by a speaker of the electric vehicle (Fig. 1: output units 810 and 820 playing sound segment B5); 
	determining whether the electric vehicle is accelerating, decelerating, or keeping the current traveling speed; based on the determination (Fig. 9: Sound segment B6 corresponding to the determination of braking or decelerating), 
	generating a second audio signal segment corresponding to the received sound frequency characteristics (Fig. 9: sound segment B6 according to braking or decelerating is generated); and 
	playing the second audio signal segment by the speaker of the electric vehicle (Fig. 1: output units 810 and 820 playing sound segment B6). 
Regarding claim 16: Sun teaches the method of claim 15, further comprising: when the first traveling speed is lower than the second traveling speed, playing the first and second segments in a forward manner (Fig. 9: changing from playing sound segment 
Regarding claim 17: Sun teaches the method of claim 15, further comprising: further comprising: when the first traveling speed is higher than the second traveling speed, playing the first and second segments in a reverse manner (Fig. 9: changing from playing sound segment B5 to sound segment B6 plus applying fade out process disclosing in para [0104] read on this claimed limitation).
Regarding claim 18: Sun teaches the method of claim 15, further comprises: when the second traveling speed is generally the same as the first traveling speed, playing the first audio signal segment in a reverse manner as the second audio signal segment (Fig. 9: steady speed and sound segment B1 reads on these claimed limitations in this claim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20170043713 – Cited IDS) in view of Official Notice.
Regarding claim 13: Sun teaches the electric vehicle of claim 10, wherein the powertrain assembly includes an electric motor and a transmission gear set (para [0028], [0046], [0049], and [0084] disclosing electric motor; and para [0028] and [0046] disclosing gear operation state and gear shifting).
Sun does not explicitly teach the powertrain assembly includes a transmission belt.
However, it is well-known in the art that powertrain assembly includes a transmission belt to assist driver of the electric vehicle performs gear shifting operation (Official Notice). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sun in view of Official Notice to include a transmission belt in the powertrain assembly of an electric vehicle for the benefit of having a completed powertrain assembly of the electric vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ballard (US 20110010269)
Inoue et al. (US 20150353007)
Yoshino et al. (US 8665081)
Atwood (US 8179234)
Reilly et al. (US 20180001818)
Bastyr et al. (US 10065561)
Valeri et al. (US 9758096)
Valeri et al. (US 9271073)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID L TON/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        .